Title: To Thomas Jefferson from John Stewart, 28 February 1805
From: Stewart, John
To: Jefferson, Thomas


                  
                     Sir/ 
                     Washington February the 28th 1805
                  
                  as I Shall in a few Days take my leave of you and shall return in to my former hapy State as a private Citizence and all tho I Can with Joy and pleasure Congratulate you and my fellow Citizence on the General Systom and progress of the present Government of ouer Country but at the Same time I Can not refrain from Expressing to you my Sentiments and feelings Concerning the Conduct of the post Master General towards the Citizens of the County which I had the honor to represent upwards of 15 years
                  I mean the Change of the westren Mail which had been Established and Caried on that rout Ever Since the year 1788 the Congress in the year 1788 establish as a post road from philadelphia by way of Lancaster yorktown Carlisle Chambersburg Bedford to fort pitt
                  Congress in the year 1794 Established the Same rout and the westren Mail from philadelphia to fort pitt, always was Caried that rout Congress have never altered the rout and as I am informed that the Letter which I wrote to the Secretary of State was Laid before you I need not Detail at this time what was Stated in that Letter and altho I Do not regrate (as far as it regards mySelf) the Effect this Change had in the Late Election yet it prodused other Effects which I much regrate a Large number of the Inhabitants of york County had petitioned the Legislature at there former Session to Encorporate a Company for Extenting the turnpicke road from Susquahana to york town. This Law pased and the Inhabitants were in high Spirits about it but after this Change was made in the Mail the Inhabitants were so much alarmed and Discouraged that when the Books wer opened for Subscription in august Last only one person besides my Self was found that would Subscribe and the Subject is intirely Defeated As I am of opinion that the act of the post Master Genl was unauthorized by Law and that it was Injurious to the Inhabitants of a Large part of york & Lancastor County I Can not think favorable of it, and what Can Justify the act I am yet to Learn, as there was a Mail or post road Established by Law from Lancastor by way of Elizabeth town Midle town to Harisburg pased in the year 1800 from the late report of the postmaster Genl of all the Contracts made by him, it will Clarly apear that there is no Contract from york to Carlisle and the fact is that we have a post road Established by Law and are Deprived of the benefits of a Mail by a Contract of the post Master genl without any authority by aney Law that I Know but as I have but Little hopes of aney redress against a Man in So high authority and Influence who With his Great Ingenuity of reasning Can Change the Law at pleasure, when I Consider that During the Last Session of Congress (while the petitions from Harisburg praying for the very Same Change which was Since made by this officer) was Depenting before the Comitee I Called on that Gentleman and offered to shew him on the Map how the Change prayed for would oporate he answered me that he had nothing to Do with Changing the rout of the mail that it belonged to Congress that if I wanted a post office Established he would attent to it and in less then one Month he made this Contract altho Congress made no Change in the Law which warrented the act the fact is that we have a post road Established by Law from York town to Carlisle but by the act of the post master Gel we are Deprived of a Mail on that rout and we are tould by him that we are not a Comercial town and that we may Sent ouer Letters to Carlisle by way of Lancastor or some other rout which he thinks ought to Satisfy us if this Conduct is Justified in the post master Genl if his reasning is to be taken as Law we must Submit to it, I for my own part Can never Subscrib to such anthority in no officer of Goverment Ever so Great that his opinion Should not only be Law but that his reasning Should Change the Law I have Determined to Sell all my property in that Degrated County and remove Elswhere here with I bid you an affectioned adue and remain with the Greatest Esteem your very Hnl Fellow Citizen & assured frend &cc
                  
                     John Stewart 
                     
                  
               